351 F.2d 308
Gordon S. DOLE et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 6545.
United States Court of Appeals First Circuit.
Heard October 6, 1965.
Decided October 14, 1965.

On Petition for Review of the Decisions of the Tax Court of the United States.
Raymond T. Mahon, Worcester, Mass., with whom Bowditch, Gowetz & Lane, Worcester, Mass., was on brief, for petitioners.
Michael K. Cavanaugh, Atty., Dept. of Justice, with whom John B. Jones, Jr., Acting Asst. Atty. Gen., and Lee A. Jackson and Robert N. Anderson, Attys., Dept. of Justice, were on brief, for respondent.
Before ALDRICH, Chief Judge, McENTEE, Circuit Judge, and SWEENEY, District Judge.
PER CURIAM.


1
Judgment will be entered affirming the decisions of the Tax Court on the concurring opinion of Judge Raum. 43 T. C. 697 (2/19/65).